           Case 3:19-cr-04279-DMS Document 45 Filed 02/26/21 PageID.99 Page 1 of 6
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case


                                      UNITED STATES DISTRICT COURT
                                         SOUTHERN DISTRICT OF CALIFORNIA
              UNITED STATES OF AMERICA                              JUDGMENT IN A CRIMINAL CASE
                                 V.                                 (For Offenses Committed On or After November I, 1987)

                 LUIS ALBERTO VARGAS                                   Case Number:          19cr4279-DMS

                                                                    Benjamin Davis FD
                                                                    Defendant's Attorney
USM Number                       89501298
• -
THE DEFENDANT:
12J pleaded guilty to count(s)        1 of the Information

D   was found guilty on count(s)
    after a olea ofnot guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                             Count
Title & Section                   Nature of Offense                                                                         Number(s)
18 USC 545 and 2                  SMUGGLING GOODS INTO THE UNITED STATE~IDING . . .                                         "" .~: ·.·               l.
                                  AND ABETTING                         ·    !}ro, ti •l                                    ;,-. ·: ~•"ii-.
                                                                                                  i            r:..: E{\ .'.L: ;:~-,i                :

                                                                                                  I I
                                                                                                   !
                                                                                                   ~
                                                                                                                 FE3 2 &'-"
                                                                                                            i...--~-·----'"·--·
                                                                                                          CL_F._RK
                                                                                                                                             I
                                                                                                                    u:~ C1Sfh1(>f GUJt;·T-, .. ,
                                                                                                                                                     '



     The defendant is sentenced as provided in pages 2 through                5            of this .i).(d~ebt;c,1r, DIS, RICT Or Cl,Lc:/'71'-;''.;
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.                             l.::..:.-.--~--j'i
D     The defendant has been found not guilty on count(s)

D     Count(s)                                                is         dismissed on the motion of the United States.

      Assessment: $100.00
[2]

D     JVTA Assessment*: $
      *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
D     No fine                •    Forfeiture pursuant to order filed                                                 , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                   Febmary 26, 2021
                                                                   Date oflmposition ofSentenc~


                                                                             cJ . ,.,.,
                                                                   HON; DanaM. 1;abraw
                                                                   CHIEF UNITED STATES DISTRICT JUDGE
               Case 3:19-cr-04279-DMS Document 45 Filed 02/26/21 PageID.100 Page 2 of 6
v   ,AO 24SB (CASD Rev. 1/19) Judgment in a Criminal Case

    DEFENDANT:                LUIS ALBERTO VARGAS                                                      Judgment - Page 2 of 6
    CASE NUMBER:              l 9cr4279-DMS

                                                      IMPRISONMENT
     The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
     TIME SERVED.




     •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
     •     The court makes the following recommendations to the Bureau of Prisons:




     •     The defendant is remanded to the custody of the United States Marshal.

     •     The defendant must surrender to the United States Marshal for this district:
           •     at _ _ _ _ _ _ _ _ A.M.                          on
           •     as notified by the United States Marshal.

           The defendant must surrender for service of sentence at the institution designated by the Bureau of
     •     Prisons:
           D     on or before
           •     as notified by the United States Marshal.
           •     as notified by the Probation or Pretrial Services Office.

                                                           RETURN

     I have executed this judgment as follows:

          Defendant delivered on                                             to

    at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                    UNITED STATES MARSHAL



                                        By                     DEPUTY UNITED STATES MARSHAL



                                                                                                           19cr4279-DMS
                 Case 3:19-cr-04279-DMS Document 45 Filed 02/26/21 PageID.101 Page 3 of 6
         AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case
     '
         DEFENDANT:               LUIS ALBERTO VARGAS                                                           Judgment - Page 3 of 6
         CASE NUMBER:             19cr4279-DMS

                                                     SUPERVISED RELEASE
 Upon release from imprisonment, the defendant will be on supervised release for a term of:
 THREE (3) YEARS.

                                                  MANDATORY CONDITIONS
1. The defendant must not commit another federal, state or local crime.
2. The defendant must not unlawfully possess a controlled substance.
3. The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
   controlled substance. The defendant must submit to one drug test within 15 days of release from imprisonment and at least
   two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
   than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.
              • The above drug testing condition is suspended, based on the court's determination that the defendant poses a low
                 risk of future substance abuse. (check if applicable)
4.       •  The defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
         a sentence of restitution. (check if applicable)
5.       ~The defendant must cooperate in the collection of DNA as directed by the probation officer. ( check if applicable)
6.       •  The defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
         20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
         the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. (check if
         applicable)
7.       • The defendant must participate in an approved program for domestic violence. (check if applicable)
The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page.




                                                                                                                   19cr4279-DMS
            Case 3:19-cr-04279-DMS Document 45 Filed 02/26/21 PageID.102 Page 4 of 6
 ,AO 24SB (CASD Rev. 1/19) Judgment in a Criminal Case

  DEFENDANT:                  LUIS ALBERTO VARGAS                                                                    Judgment - Page 4 of 6
  CASE NUMBER:                19cr4279-DMS


                                      STANDARD CONDITIONS OF SUPERVISION
As part of the defendant's supervised release, the defendant must comply with the following standard conditions of
supervision. These conditions are imposed because they establish the basic expectations for the defendant's behavior
while on supervision and identify the minimum tools needed by probation officers to keep informed, report to the
court about, and bring about improvements in the defendant's conduct and condition.

 I. The defendant must report to the probation office in the federal judicial district where they are authorized to reside withio 72
    hours of their release from imprisomnent, unless the probation officer iostructs the defendant to report to a different probation
    office or within a different time frame.

2. After ioitially reportiog to the probation office, the defendant will receive iostructions from the court or the probation officer
   about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer
   as iostructed.

3. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
   gettiog permission from the court or the probation officer.

4. The defendant must answer truthfully the questions asked by their probation officer.

5. The defendant must live at a place approved by the probation officer. If the defendant plans to change where they live or
   anything about their living arrangements (such as the people liviog with the defendant), the defendant must notify the
   probation officer at least IO days before the change. If notifyiog the probation officer io advance is not possible due to
   unanticipated circumstances, the defendant must notify the probation officer withio 72 hours ofbecomiog aware of a change or
   expected change.

6. The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must
   permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes io plain
   view.

7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
   excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to find full-
   time employment, unless the probation officer excuses the defendant from doiog so. If the defendant plans to change where the
   defendant works or anythiog about their work (such as their position or their job responsibilities), the defendant must notify the
   probation officer at least IO days before the change. If notifyiog the probation officer at least IO days io advance is not possible
   due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
   change or expected change.

8. The defendant must not communicate or interact with someone they know is engaged io crimioal activity. If the defendant
   knows someone has been convicted of a felony, they must not knowiogly communicate or ioteract with that person without
   first gettiog the permission of the probation officer.

9. If the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer withio 72 hours.

10. The defendant must not own, possess, or have access to a firearm, anununition, destructive device, or dangerous weapon (i.e.,
    anythiog that was designed, or was modified for, the specific purpose of causiog bodily iojury or death to another person such
    as nunchakus or tasers).

11. The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
    ioformant without first getting the permission of the court.

12. If the probation officer determioes the defendant poses a risk to another person (iocluding an organization), the probation
    officer may require the defendant to notify the person about the risk and the defendant must comply with that instruction.
    The probation officer may contact the person and confirm that the defendant notified the person about the risk.

If The defendant must follow the instructions of the prob~tion officer related to the conditions of supervision.


                                                                                                                          19cr4279-DMS
           Case 3:19-cr-04279-DMS Document 45 Filed 02/26/21 PageID.103 Page 5 of 6
AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case
•
    DEFENDANT:           LUIS ALBERTO VARGAS                                                    Judgment - Page 5 of 6
    CASE NUMBER:         l 9cr4279-DMS

                                  SPECIAL CONDITIONS OF SUPERVISION


      1. Submit your person, property, house, residence, vehicle, papers, computers (as defined in 18 U.S.C. §
          1030(e)(l)), other electronic communications or data storage devices or media, or office, to a search
         conducted by a United States probation officer. Failure to submit to a search may be grounds for
         revocation of release. The offender must warn any other occupants that the premises may be subject to
         searches pursuant to this condition. An officer may conduct a search pursuant to this condition only
         when reasonable suspicion exists that the offender has violated a condition of his supervision and that
         the areas to be searched contain evidence of this violation. Any search must be conducted at a
         reasonable time and in a reasonable marmer.

      2. Not enter or reside in the Republic of Mexico without written permission of the Court or probation
         officer, and comply with both United States and Mexican immigration law requirements.

      3. Participate in a program of drug or alcohol abuse treatment, including urinalysis or sweat patch testing
         and counseling, as directed by the probation officer. Allow for reciprocal release of information
         between the probation officer and the treatment provider. The defendant may be required to contribute
         to the costs of services rendered in an amount to be determined by the probation officer, based on the
         defendant's ability to pay.

      4. Submit to drug testing up to four (4) times per month as directed by the probation officer.

      5. Report all vehicles owned or operated, or in which you have an interest, to the probation officer.




                                                                                                   19cr4279-DMS
         Case 3:19-cr-04279-DMS Document 45 Filed 02/26/21 PageID.104 Page 6 of 6
.AO 24':SB (CASD Rev. 1/19) Judgment in a Criminal Case

 DEFENDANT:             LUIS ALBERTO VARGAS                                                     Judgment - Page 6 of 6
 CASE NUMBER:           l 9cr4279-DMS


                                            RESTITUTION

Pay restitution in the amount of$550.00 through the Clerk, U.S. District Court. Payment of restitution shall be
forthwith. The defendant shall pay the restitution during his supervised release at the rate of $50.00 per month.
These payment schedules do not foreclose the United States from exercising all legal actions, remedies, and
process available to it to collect the restitution judgment.

Restitution is to be paid to the following victim.

Govermnent                             $550.00
LCOBKXOX 979077
I 005 Convention Plaza
St. Louis, Missouri 6310 I

Until restitution has been paid, the defendant shall notify the Clerk of the Court and the United States
Attorney's Office of any change in the defendant's mailing or residence address, no later than thirty (30) days
after the change occurs.


                                                       FINE

Pay a fine in the amount of$1,000.00 through the Clerk, U.S. District Court. Payment of fine shall be forthwith.
The defendant shall pay the fine during his supervised release at the rate of $50.00 per month. These payment
schedules do not foreclose the United States from exercising all legal actions, remedies, and process available to
it to collect the restitution judgment.

Until the fine has been paid, the defendant shall notify the Clerk of the Court and the United States Attorney's
Office of any change in the defendant's mailing or residence address, no later than thirty (30) days after the change
occurs.




                                                                                                    19cr4279-DMS
